Citation Nr: 1116614	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected postoperative residuals from reconstruction of right knee ligaments.   

2.  Entitlement to service connection for a right hip disorder, claimed as secondary to service-connected postoperative residuals from reconstruction of right knee ligaments.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a low back disorder and a right hip disorder.

In September 2008, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

In a July 2009 decision, the Board determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for a low back disorder, claimed as secondary to service connected right knee reconstruction.  The Board remanded the issues of entitlement to service connection for low back and right hip disorders, claimed as secondary to service-connected postoperative residuals from reconstruction of right knee ligaments, for additional development of the evidence.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a November 2006 notice of disagreement (NOD), the Veteran asserts that service connection is warranted for low back and right hip disorders because of his in-service injury in a parachute jump.  At the September 2008 personal hearing, the Veteran clarified that the basis for his claims on appeal is secondary to service-connected postoperative residuals from reconstruction of right knee ligaments, and that he is not claiming service connection on a direct basis.  Nonetheless, in a February 2011 post-remand brief, the Veteran's representative also contends that service connection for the claims on appeal is warranted on a direct basis.  The August 2005 VCAA notice did not address direct service connection and the RO should issue the appropriate VCAA notice to the Veteran.

In order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  38 C.F.R. § 3.310(a) (2010).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language requiring that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

With regard to the Veteran's claim for a low back disorder, the Board notes that he was diagnosed with degenerative disc disease at L3/L4 and L5/S1 with moderate left L5 and S1 radiculopathy and mild right S1 radiculopathy by Dr. H.C. in an August 2008 private treatment letter.  The Veteran was also diagnosed with mild lumbar osteoarthritis in a November 2009 VA examination report and acute back pain syndrome by Dr. K.Z. in an April 2005 private treatment record.    

The Board remanded the claims in July 2009 with instructions to provide a VA examination.  The examiner was instructed to address the questions of whether the low back disability was related to service or was aggravated by the service-connected right knee disability.  On VA examination in November 2009, the examiner opined that the Veteran's current back disability was consistent with natural aging and not caused by or related to service-connected right knee disorder or military service.  The VA examiner explained his opinion by noting that the preponderance of medical evidence does not support an axial joint condition in causation of other joint or spine conditions, the Veteran's medical record does not support onset during or as a result of military service and the Veteran's current spine condition is not worsening beyond that expected for his age.  

In this case, the November 2009 VA examiner did not explicitly address whether the Veteran's low back disability is aggravated by his service-connected postoperative residuals from reconstruction of right knee ligaments.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the Board finds that an additional VA opinion is necessary.  The RO should arrange for the Veteran's claims file to be reviewed by the VA examiner who prepared the November 2009 VA examination report, if available, for the purpose of preparing an addendum.    

Furthermore, the Board notes the Veteran submitted an October 2010 authorization and consent to release, via a VA Form 21-4142, for private treatment records from Dr. H.C. from October 2009 to October 2010 regarding his back, hip, and knee.  However, no attempt was made to obtain and associate these records with the claims file.  Since VA has notice of outstanding private treatment records that are relevant to the claims on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Send the Veteran VCAA notice that provides notification regarding the evidence needed to substantiate the issues of entitlement to service connection for a low back disorder and a right hip disorder on a direct basis.

2.  Obtain any necessary authorization from the Veteran and obtain the Veteran's clinical and/or hospitalization records from Dr. H.C. of the Arthritis and Sports Care Center in Panama City, Florida, from October 2009 to present.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  Next, arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the November 2009 VA examination report (or a substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the claimed low back disorder.  The examination report should reflect that such review has been accomplished.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability was aggravated by the Veteran's service-connected postoperative residuals from reconstruction of right knee ligaments.  If the VA examiner finds that the Veteran's low back disorder is aggravated (permanently worsened) by the right knee disorder, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected knee disability.  If the current low back disorder was not aggravated by the right knee disorder, the VA examiner should state so.  A rationale for any opinion reached must be provided.    

4.  If and only if, the newly submitted evidence from Dr. H.C. show that the Veteran has a current right hip disorder, arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the November 2009 VA examination report (or a substitute if that VA examiner is unavailable) for the purpose of preparing an addendum regarding the claimed right hip disorder.  The examination report should reflect that such review has been accomplished.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right hip disorder had its onset in service or otherwise etiologically related to service, or caused or aggravated by the Veteran's service-connected postoperative residuals from reconstruction of right knee ligaments.  If the VA examiner finds that the Veteran's right hip disorder is aggravated (permanently worsened) by the right knee disorder, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected knee disability.  If the current right hip disorder was not aggravated by the right knee disorder, the VA examiner should state so.  A rationale for any opinion reached must be provided.    

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



